Case 1:18-cv-05486-JBW-RML Document 28 Filed 10/31/19 Page 1 of 2 PageID #: 75




                                                    .
                                                        K2i.




 GEORGIAM. PESTANA
 Acting Corporation Counsel
                                         THE CITI' OF NEW YORK                            JAMESJIMEENZ
                                                                                Assistant Corporation Counsel
                                      LAW DEPARTMENT                                   Phone:(212)356-2670
                                              100 CHURCH STREET                            fax:(212)356-3509
                                           NEW YORK, N.Y. 10007                       jjimenez@law.nyc.gov


                                                                  October31, 2019
 VIA ECF
 HonorableRobert M. Levy
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 CadmanPlazaEast
Brooklyn, NY 11201


                              Re:   KassinA    lin v. Cit ofNewYork et al.
                                    No. 18-CV-05486 (JBW) (RML)
Your Honor:


          I am one of the attorneys assigned to represent defendants the City of New York,
Detective Wilson Verdesoto, and Police Officer Kevin Forrester ("Defendants") in the above-
referenced matter. Defendants write to respectfully request an extension of time in which to
complete fact discovery, from the current deadline ofNovember 7, 2019 up to and including
December23,2019,anda corresponding extensionofthedeadlineto completeexpertdiscover^
from the current deadlineofJanuary6, 2020, up to andincluding Febmary3, 2020. This is the
third request for an extension of time to complete discovery. This request is made with
plaintiff's consent;

      As background, Plaintiff alleges, inter alia, claims for false arrest and malicious
prosecution stemming from his January 27, 2017 arrest for possession of a fireann. Plaintiff
was acquitted after a jury trial. The parties appeared for an initial conference in this matter on
March 26, 2019. At that time, the court ordered a date ofJuly 25, 2019, for the completion of
fact discovery, and a date of September 23 2019, for the completion of expert discovery. A
request wasmade for anenlargement ofthediscovery schedule andgranted bythis Court, setting
a deadline of September 23, 2019, for the completion of fact discovery and a deadline of
November 22, 2019, for the completion of expert discovery. A second request was made for an
enlargement of discovery schedule and granted by this Court, setting deadlines of November 7.
2019, and January 6, 2020 for the completion offact and expert discovery. However, as set forth
below, an additional enlargement of the discovery schedule is needed.

         Defendants have only recently received a release pursuant to CPL §§ 160. 50 and 160. 55
authorizing this ofFiceto obtainPlaintiffs prior arrest records and, accordingly. Defendants are
                                                    1
Case 1:18-cv-05486-JBW-RML Document 28 Filed 10/31/19 Page 2 of 2 PageID #: 76




still in the process of requesting additional records for review and production to the Plaintiff.
Additionally, to date, defendants have been unable toSchedule the depositions of the third-party
witnesses identified by Plaintiff as one such witness has only been identified by name and
another is currently incarcerated in Clinton Correctional Facility. The parties will not be able to
contact these witnesses and/or conduct their depositions within the short time remaining in the
current discovery schedule.

     Finally, due to scheduling conflicts, plaintiffs deposition has not yet been conducted.
However, his deposition is scheduled for November 5, 2019. The requested enlargement oftime
will also allow for Defendants to follow-up on any new information learned during Plaintiffs
deposition.

       Because the parties cannot complete the abovementioned discovery by November 7,
2019, Defendants respectfully request that the Court extend the time to complete fact discovery
an additional forty-five days to December 23, 2019, and extend the time to complete expert
discovery to February 3, 2020. Defendants thank the Court for its time and attention to this
matter.




                                                            Sincerely,


                                                            J   es Jimenez
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division

ec:       All Counsel (VIA ECF)
